Citation Nr: 0911710	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  07-14 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 31, 1977 to 
May 18, 1980 and from May 19, 1980 to June 14, 1982.  
According to an administrative decision dated April 24, 1984, 
the Veteran's active service from May 31, 1977 to May 18, 
1980 was honorable but his active service from May 19, 1980 
to June 14, 1982 was under other than honorable conditions.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.  

In September 2007, the Veteran presented personal testimony 
during a Travel Board hearing before the undersigned Veterans 
Law Judge.  A transcript of the hearing is of record.

The issue of service connection for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a January 1985 Board decision, the Board denied the 
Veteran's service connection claim for bilateral hearing 
loss.  That decision is final.

2.  Evidence received since the January 1985 Board decision 
includes copies of relevant inservice audiology examinations 
that were not previously of record.


CONCLUSIONS OF LAW

1.  The January 1985 Board decision, which denied the 
Veteran's claim for service connection for bilateral hearing 
loss, is final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2008); 
38 C.F.R. § 20.1100 (2008).

2.  New and material evidence to reopen the claim of 
entitlement to service connection for bilateral hearing loss 
has been received, and the Veteran's claim for that benefit 
is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 
C.F.R. § 3.156(c) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is reopening the Veteran's claim for service 
connection for bilateral hearing loss.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  

 New and Material Evidence

In a January 1985 Board determination, the Board found that 
left ear hearing loss at 4000 Hertz preceded service and that 
no hearing loss referable to service had been shown.  At the 
time of the decision the Board reviewed the service medical 
records including a November 1976 service enlistment 
examination.

When the Board disallows a claim, the disallowance becomes 
final unless the Chairman determines that reconsideration is 
warranted, or another exception to finality applies.  38 
U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 
(2008).  In this case, the Board's January 1985 decision is 
final.  Id.  

Generally, a claim which has been denied in a final Board 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. §§ 7104 (West 2002 & Supp. 2008).  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

Under VA regulations, if VA receives or associates with the 
claims folder relevant official service department records at 
any time after a decision is issued on a claim that had not 
been associated with the claims folder when VA first decided 
the claim, VA will reconsider the claim.  38 C.F.R. § 
3.156(c).  This regulation comprehends official service 
department records which presumably have been misplaced and 
have now been located and forwarded to the Department of 
Veterans Affairs.  Also included are corrections by the 
service department of former errors of commission or omission 
in the preparation of the prior report or reports and 
identified as such.  The retroactive evaluation of disability 
resulting from disease or injury subsequently service 
connected on the basis of the new evidence from the service 
department must be supported adequately by medical evidence.  
Where such records clearly support the assignment of a 
specific rating over a part or the entire period involved, a 
retroactive evaluation will be assigned accordingly except as 
it may be affected by the filing date of the original claim.  
Id.

For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Evidence received since the January 1985 decision includes 
the claim to reopen, filed in August 2006; copies of service 
treatment records not previously of record, including a copy 
of an enlistment exam, dated May 16, 1980, two days prior to 
the Veteran's honorable discharge from his first period of 
active service, which shows hearing loss; lay statements; 
research articles on hearing loss; audiological test results 
dated September 2006; VA outpatient treatment records of 
September 2006 and May 2007; and a potential nexus opinion 
from a private audiologist, dated October 2007, linking the 
Veteran's hearing loss to active service.  Also of record is 
the transcript of the hearing held before the undersigned 
VLJ.

Because the new evidence includes copies of relevant service 
department records that existed and had not been associated 
with the claims file when VA first decided the claim, VA will 
reconsider the claim.  38 C.F.R. § 3.156 (c).  Accordingly, 
the claim will be reconsidered.

Notwithstanding the provisions of 38 C.F.R. § 3.156(c), the 
Board notes that the service treatment records relate to an 
unestablished fact necessary to substantiate the claim; they 
are neither cumulative nor redundant of evidence already of 
record in January 1985; and they raise a reasonable 
possibility of substantiating the claim.  Accordingly, 
reopening of the claim of entitlement to service connection 
for bilateral hearing loss is in order.  

The next step for the Board in this case is to assess the new 
and material evidence in the context of the other evidence of 
record and make new factual determinations.  However, on 
review, it is determined that the Veteran's claim must be 
remanded for additional development prior to further 
adjudication by the Board.  See 38 C.F.R. § 3.159(c).


ORDER

The claim for service connection for bilateral hearing loss 
is reopened.  To that extent, the appeal is granted.


REMAND

The Board finds that additional development is needed before 
it can adjudicate the Veteran's claim of entitlement to 
service connection for bilateral hearing loss.

The Veteran submitted a nexus opinion from a private medical 
provider, dated October 12, 2007, linking his hearing loss to 
service.  The private examiner based his opinion, in part, on 
audiological testing conducted during the Veteran's second 
term of service, from May 19, 1980 to June 14, 1982, a period 
of service that has been characterized as other than 
honorable.  In this respect, service-connected disability 
compensation may only be paid to a "Veteran."  The term 
"Veteran" is defined in 38 U.S.C.A. § 101(2) as "a person 
who served in the active military, naval, or air service, and 
who is discharged or released therefrom under conditions 
other than dishonorable."  Accordingly, the Veteran is not 
afforded "Veteran" status for disabilities incurred during 
his second term of active service.  In this case, because the 
private medical examiner concluded that the Veteran's hearing 
loss was as likely as not related to military service without 
indicating which period of service likely caused or 
aggravated the hearing loss, the Board finds that a VA 
examination is appropriate prior to further consideration.

In addition, the evidence includes an enlistment examination 
dated November 17, 1976, which shows evidence of hearing loss 
upon entering the first term of active service.  The 
reenlistment examination for the second term of service is 
dated May 16, 1980, two days prior to the Veteran's honorable 
discharge from his first period of active service and 
enlistment into his second period of active service.  This 
examination shows hearing loss and/or possible aggravation of 
hearing loss existing prior to service.  Therefore, a VA 
examination is required to determine whether the Veteran's 
hearing loss disability was incurred in or aggravated by his 
first term of active service.

Finally, the Veteran noted in a September 25, 2006 statement 
that VA was unable to secure service treatment records from 
his first term of service, May 31, 1977 to May 18, 1980.  
However, his Senator was able to obtain the Veteran's 
records, or copies thereof, for this period and sent copies 
to the Veteran, who then sent copies to VA for consideration.  
This suggests that additional original service treatment 
records exist.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  Accordingly, the Board finds that 
an additional attempt to secure the Veteran's service 
treatment records should be made.

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain 
service treatment records, particularly 
those for the Veteran's first period of 
active service, May 31, 1977 to May 18, 
1980.  If the RO is unable to obtain these 
records, all efforts to locate the records 
should be noted. 

2.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any hearing loss found to be present.  The 
claims folder and a copy of this Remand 
must be made available to and reviewed by 
the examiner.  

All indicated studies, including an 
audiological evaluation, should be 
performed, and all findings should be 
reported in detail.  The examiner should 
opine as to whether it is less likely than 
not (less than a 50 percent probability), 
at least as likely as not (a 50 percent or 
greater probability), or more likely than 
not (greater than 50 percent probability) 
that the Veteran's hearing loss is related 
to, had its onset during, or was 
aggravated (permanently worsened) by his 
first term of active service, from May 31, 
1977 to May 18, 1980.  

Although all audiological evidence should 
be reviewed, the examiner should 
specifically address the audiological 
examinations dated November 17, 1976 and 
May 16, 1980, and address any 
discrepancies, if applicable.

The examiner should comment upon the 
Veteran's loud noise exposure while in 
service from May 31, 1977 to May 18, 1980.  
The rationale for all opinions expressed 
should be provided in a legible report.

2.  Thereafter, adjudicate the Veteran's 
claim.  If the benefit sought on appeal is 
not granted, the RO should issue the 
Veteran and his representative a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).




______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


